IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-20-00132-CR

JACKIE RUSSELL KEETER,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee




                           From the 220th District Court
                             Hamilton County, Texas
                             Trial Court No. CR06361


                          MEMORANDUM OPINION


      Appellant Jackie Russell Keeter appeals from the trial court’s order denying his

“Motion Nunc Pro Tunc.”

      An order denying a motion nunc pro tunc is not appealable. See Sanchez v. State,

112 S.W.3d 311, 312 (Tex. App.—Corpus Christi 2003, no pet.); see also Castor v. State, 205
S.W.3d 666, 667 (Tex. App.—Waco 2006, no pet.). The appropriate remedy for the denial
of a motion nunc pro tunc is to file a petition for writ of mandamus in the court of appeals.

Ex parte Florence, 319 S.W.3d 695, 696 (Tex. Crim. App. 2010); Ex parte Ybarra, 149 S.W.3d
147, 148-49 (Tex. Crim. App. 2004).

        We therefore dismiss this appeal for want of jurisdiction. See TEX. R. APP. P. 43.2(f).

        Notwithstanding that we are dismissing this appeal, Keeter may file a motion for

rehearing with this Court within 15 days after this opinion and judgment are rendered if

he believes this opinion and judgment are erroneously based on inaccurate information

or documents. See TEX. R. APP. P. 49.1. Moreover, if Keeter desires to have the opinion

and judgment of this Court reviewed by filing a petition for discretionary review, that

petition must be filed with the Court of Criminal Appeals within 30 days after either the

day this Court’s judgment is rendered or the day the last timely motion for rehearing is

overruled by this Court. See TEX. R. APP. P. 68.2(a).




                                                   REX D. DAVIS
                                                   Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal dismissed
Opinion delivered and filed May 6, 2020
Do not publish
[CRPM]




Keeter v. State                                                                          Page 2